                                                            THE HONRABLE ROBERT S. LASNIK




                               UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF WASHINGTON



 STEVE KIM, individually and on behalf of all others       Case No. 2:20-cv-00032-RSL
 similarly situated,

                Plaintiff,                                 STIPULATED MOTION AND
                                                           ORDER CONTINUING CERTAIN
        v.                                                 DEADLINES

 U.S. BANCORP and U.S. BANK NATIONAL
 ASSOCIATION,

                Defendants.




       Pursuant to Local Rule 7(d)(1) and Rule 6(b) of the Federal Rules of Civil Procedure,

Plaintiff Steve Kim and Defendants U.S. Bancorp and U.S. Bank National Association hereby

respectfully move the Court to continue, for a period of 120 days, Defendants’ deadlines to respond

to the Complaint and oppose Plaintiff’s Motion for Conditional Certification. Good cause exists to

continue the deadlines because the Parties are actively engaged in negotiations to potentially resolve

the matter and in light of current disruptions caused by COVID-19 state and national emergencies.

       Plaintiff filed this action on December 11, 2019, and served the Complaint on U.S. Bank

National Association and U.S. Bancorp on March 13, 2020 and March 16, 2020, respectively. U.S.

Bank National Association’s deadline to respond to the Complaint is April 3, 2020, and U.S.

Bancorp’s deadline to respond is April 6, 2020.

       On March 19, 2020, Plaintiff filed a Motion for Conditional Certification (the “Conditional

STIPULATED MOTION AND ORDER
CONTINUING CERTAIN DEADLINES
Certification Motion” or “Motion”). Defendants’ deadline to oppose the Motion is April 13, 2020.

        On March 25, 2020, the Court entered an Order Regarding Initial Disclosures, Joint Status

Report, and Early Settlement (the “Order”). (Dkt. No. 41.) The Order set April 8, 2020, April 15,

2020, and April 22, 2020, as the deadlines for the Rule 26(f) conference of counsel, service of initial

disclosures, and filing of a joint status report, respectively.

        The parties met and conferred via telephone and email on March 20, 2020, March 24, and

March 25, and agreed that, based on the following considerations, good cause exists to continue for

60 days the deadlines set in the Order and to continue for 120 days Defendants’ deadlines to respond

to the Complaint, the Motion, and the deadlines set in the Order

        1.      The Parties have agreed to pursue resolving the matter. The Parties therefore desire

to focus their efforts and resources on achieving a resolution of this action.

        2.      In addition, counsel for Plaintiff and Defendants are presently subject stay-at-home

orders effective in Washington, New York, San Francisco, and Los Angeles. The Parties agree that

these orders and other disruptive impacts of COVID-19-related business and school closures make it

substantially and unreasonably difficult to immediately proceed with the litigation.

        3.      Defendants’ deadline to file an opposition to Plaintiff’s Motion for Conditional

Certification is April 13, 2020. If the parties’ efforts to resolve the case are unsuccessful,

Defendants will oppose Plaintiff’s Motion. Defendants will seek to conduct written discovery and

take the depositions of the seven individuals who submitted sworn declarations in support of the

Motion. (Dkt. Nos. 26-32.) Plaintiff reserves his right to oppose such discovery as premature.

        Accordingly, the Parties jointly move this Court to continue all deadlines. The Parties

request that the dates set forth in the Order shall be continued 60 days, and that Defendants’

deadlines for filing pleadings responsive to Plaintiff’s Complaint and deadlines to Plaintiff’s Motion

for Conditional Certification shall be continued for a period of 120 days. The continued deadlines

are proposed as follows:

                    Event                          Current Deadline              Continued Deadline
 Deadline for FRCP 26(f) Conference                 April 8, 2020                   June 8, 2020
 Initial Disclosures Pursuant to FRCP               April 15, 2020                 June 15, 2020

STIPULATED MOTION AND ORDER
CONTINUING CERTAIN DEADLINES
 26(a)(1)
 Combined Joint Status Report and                April 22, 2020                June 22, 2020
 Discovery Plan as Required by FRCP
 26(f) and LCR 26(f)
 Deadline for U.S. Bank National                  April 3, 2020                July 31, 2020
 Association to Respond to the Complaint
 Deadline for U.S. Bancorp to Respond to          April 6, 2020                July 31, 2020
 the Complaint
 Deadline for Defendants to file                 April 13, 2020              August 11, 2020
 Opposition to Motion for Conditional
 Certification
       Finally, the Parties agree that, as to the FLSA Collective defined the Complaint, the statute of

limitations for claims alleged in the Complaint pursuant to the Fair Labor Standards Act, 29 U.S.C.

§ 216(b), shall be tolled for a period of 120 days, from March 20, 2020, to July 18, 2020.

       RESPECTFULLY SUBMITTED AND DATED this 27th day of March, 2020.

                                        WINSTON & STRAWN LLP

                                        By: /s/ Joan B. Tucker Fife
                                        Joan B. Tucker Fife (Admitted Pro Hac Vice)
                                        Email: jfife@winston.com
                                        WINSTON & STRAWN LLP
                                        101 California Street, 35th Floor
                                        San Francisco, CA 94111
                                        Telephone: (415) 591-1000
                                        Facsimile: (415) 591-1400

                                        Emilie C. Woodhead (Admitted Pro Hac Vice)
                                        Email: ewoodhead@winston.com
                                        Jason S. Campbell (Admitted Pro Hac Vice)
                                        Email: jscampbell@winston.com
                                        Samuel Freeman (Admitted Pro Hac Vice)
                                        Email: sfreeman@winston.com
                                        WINSTON & STRAWN LLP
                                        333 S. Grand Avenue
                                        Los Angeles, CA 90071-1543
                                        Telephone: (213) 615-1700
                                        Facsimile: (213) 615-1750

                                        Julie S. Lucht, WSBA #31278
                                        Email: jlucht@perkinscoie.com
                                        PERKINS COIE LLP
                                        1201Third Avenue, Suite 4900
                                        Seattle, WA 98101-3099
                                        Telephone: (206) 359-3154
                                        Facsimile: (206) 359-4154

                                        Attorneys for Defendants


STIPULATED MOTION AND ORDER
CONTINUING CERTAIN DEADLINES
                                    OUTTEN & GOLDEN LLP

                                    By: /s/ Justin M. Swartz

                                    Justin M. Swartz, Admitted Pro Hac Vice
                                    Email: jms@outtengolden.com
                                    Michael N. Litrownik, Admitted Pro Hac Vice
                                    Email: mlitrownik@outtengolden.com
                                    Sabine Jean, Admitted Pro Hac Vice
                                    Email: sjean@outtengolden.com
                                    OUTTEN & GOLDEN LLP
                                    685 Third Avenue, 25th Floor
                                    New York, New York 10016
                                    Telephone: (212) 245-1000
                                    Facsimile: (646) 509-2057

                                    Toby J. Marshall, WSBA#327726
                                    Email: tmarshall@terrellmarshall.com
                                    TERRELL MARSHALL LAW GROUP PLLC
                                    936 North 34th Street, Suite 300
                                    Seattle, WA 98103-8869
                                    Tel: (206) 816-6603
                                    Fax: (206) 319-5450


                                    Gregg I. Shavitz, Admitted Pro Hac Vice
                                    Email: gshavitz@shavitzlaw.com
                                    Paolo C. Meireles, Admitted Pro Hac Vice
                                    Email: pmeireles@shavitzlaw.com
                                    Logan A. Pardell, Admitted Pro Hac Vice
                                    Email: lpardell@shavitzlaw.com
                                    SHAVITZ LAW GROUP, P.A.
                                    951 Yamato Road, Suite 285
                                    Boca Raton, Florida 33431
                                    Telephone: (561) 447-8888
                                    Facsimile: (561) 447-8831

                                    Attorneys for Plaintiff


              IT IS SO ORDERED

              Dated this 30th day of March, 2020.


                                        A
                                        Robert S. Lasnik
                                        United States District Judge




STIPULATED MOTION AND ORDER
CONTINUING CERTAIN DEADLINES
